t c memo united_states tax_court seaview trading llc agk investments llc tax matters commissioner of internal revenue respondent partner petitioner v docket no filed date armando gomez david w foster and miriam louise fisher for petitioner justin d scheid and james m cascino for respondent memorandum opinion ruwe judge this matter is before the court on petitioner’s motion for summary_judgment filed pursuant to rule to which respondent objects 1unless otherwise indicated all rule references are to the tax_court rules continued respondent issued a notice of final_partnership_administrative_adjustment fpaa to agk investments llc agk as tax_matters_partner of seaview trading llc seaview on date the major relevant adjustment in the fpaa was the disallowance of a dollar_figure loss deduction allocated by seaview to agk and kmc investments llc kmc for the loss resulted from seaview’s participation in a listed_transaction in a related case we previously held that seaview was a partnership subject_to tefra proceedings and that agk is seaview’s proper tax_matters_partner seaview trading llc v commissioner t c dkt no date granting motion to dismiss for lack of jurisdiction aff’d 858_f3d_1281 9th cir after concessions by the parties the issue we must decide is whether for the reasons petitioner asserts in its motion for summary_judgment the continued of practice and procedure and all section references are to the internal_revenue_code code in effect for the year in issue 2in petitioner’s memorandum in support of the motion for summary_judgment it asserts that respondent issued the fpaa on date however the fpaa is dated date 3the fpaa also contained an adjustment for which petitioner contested in a separate petition respondent subsequently conceded the adjustment determinations in the fpaa are time barred by the limitations_period under section a for the reasons discussed below we will deny petitioner’s motion background seaview had its principal_place_of_business in california when it filed its petition and amended petition seaview was formed as a delaware limited_liability_company on date and is classified as a partnership for federal_income_tax purposes during the year in issue seaview was owned by agk and by kmc during the year in issue robert a kotick was agk’s sole member and charles m kotick was kmc’s sole member 4in its amended petition petitioner challenges the validity of the fpaa and respondent’s imposition of sec_6662 accuracy-related_penalties and sec_6662 gross_valuation_misstatement penalties petitioner did not challenge any of the substantive adjustments therefore those adjustments are deemed conceded see rule d c in the stipulation of settled issues the parties stipulated that petitioner is not liable for any of the sec_6662 penalties 5charles m kotick passed away in in date seaview entered into a straddle transaction through a common_trust_fund the trust fund terminated the transaction in date and allocated a dollar_figure loss to agk and kmc petitioner claims that seaview filed a form_1065 u s return of partnership income for in date but on date internal revenue_agent jerry johnson issued to seaview a letter stating among other things that the commissioner had never received seaview’ sec_2001 form_1065 on date jeffrey sedacca seaview’s accountant faxed to agent johnson a purported copy of seaview’ sec_2001 form_1065 and a certified mail receipt purporting to show that the return was initially sent to the commissioner on date in date the commissioner selected seaview’ sec_2001 tax_year for examination on date seaview’s attorney sent a purported copy of seaview’ sec_2001 form_1065 to respondent’s counsel the cover letter stated that the document was a copy of seaview’s form_1065 6agk was allocated dollar_figure and kmc was allocated dollar_figure 7although petitioner alleges that seaview filed a form_1065 in date petitioner does not place the allegation at issue in its motion for summary_judgment but petitioner reserves the right to argue the allegation if necessary on date more than three years after seaview both faxed the form_1065 to agent johnson and sent a copy to respondent’s counsel the commissioner issued to petitioner an fpaa for claiming that seaview never filed its form_1065 petitioner timely filed a petition with this court discussion summary_judgment is designed to expedite litigation and to avoid unnecessary and expensive trials 61_tc_861 under rule b the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir the burden is on the moving party to demonstrate that no genuine issue as to any material fact remains and that he is entitled to judgment as a matter of law 116_tc_73 in deciding whether to grant summary_judgment we view the evidence in the light most favorable to the nonmoving party 100_tc_32 however the nonmoving party is required to go beyond the pleadings and by his own affidavits or by the ‘depositions answers to interrogatories and admissions on file ’ designate ‘specific facts showing that there is a genuine issue for trial ’ 477_us_317 quoting fed r civ p c and e see also 119_tc_157 115_tc_554 summary adjudication is appropriate in this matter because the parties agree on all material facts and the only disputes we must resolve are matters of law the issue we must decide is whether as argued in petitioner’s motion respondent issued the fpaa outside the period of limitations on assessment generally the period for assessing any income_tax attributable to partnership items or affected items for a partnership taxable_year will not expire before the later of a date which is three years after the partnership files its return for the taxable_year in question or the last day for filing such return for such year without extensions sec a however the commissioner may assess tax attributable to a partnership or affected_item at any time if the partnership does not file a return sec c petitioner contends that seaview filed it sec_2001 form_1065 when mr sedacca faxed a copy of the return to agent johnson on date and again when its attorney sent a copy to respondent’s counsel on date respondent contends that seaview did not file a return because it failed to submit the return at the proper place for filing therefore the limitations_period never began to run furthermore respondent claims that neither the copy of the form_1065 mr sedacca faxed in nor the copy seaview’s attorney mailed in qualifies as a return if petitioner is correct that seaview filed the purported return on date and again on date then the fpaa was issued after the expiration of the period of limitations on assessment thus the success of petitioner’s motion hinges on whether seaview filed its return when it faxed a copy to agent johnson in or mailed a copy to respondent’s counsel in additionally the copies of the form_1065 that seaview submitted must actually constitute returns i whether seaview filed returns generally a limitations_period runs against the united_states only when they assent and upon the conditions prescribed 281_us_245 for a taxpayer to secure the benefit of a limitations_period bar there must be meticulous compliance by the taxpayer with all named conditions 96_tc_802 quoting lucas v pilliod lumber co u s pincite one such requirement is that a return be filed at the designated place of filing returns see id pincite however if a taxpayer submits a return to the wrong place but the return is later forwarded to designated place for filing the limitations_period commences when the return is received at the designated place for filing see id sec_1_6031_a_-1 income_tax regs designates the proper place to file a federal partnership income_tax return the designated place for filing is the service_center prescribed in the relevant irs revenue_procedure publication form or instructions to the form the instructions for form_1065 for state that the proper service_center for filing was the ogden utah service_center thus seaview did not submit a return to the proper place for filing when it faxed a copy to agent johnson in or when it sent a copy to respondent’s counsel in neither of the purported returns was forwarded to the ogden service_center additionally there is a plethora of caselaw holding that a revenue_agent is not a designated filing place 64_f2d_506 6th cir aff’g 22_bta_1351 and 23_bta_605 green v commissioner tcmemo_1993_152 tax ct memo lexis at aff’d 33_f3d_1378 5th cir see metals ref ltd v commissioner tcmemo_1993_115 tax ct memo lexi sec_113 at 8taxpayers could also file through magnetic media sec_1_6031_a_-1 income_tax regs with respect to seaview’s faxing of the return petitioner maintains that the internal_revenue_manual requires revenue agents to process delinquent returns that they receive in support petitioner relies on dingman v commissioner tcmemo_2011_116 tax ct memo lexi sec_112 dingman is inapplicable to the present case in dingman we held in a unique factual situation that a taxpayer filed his returns when his counsel provided delinquent returns to the irs criminal_investigation_division cid id at in sum we held that in the precise situation in dingman the cid was an appropriate place to hand-deliver a return id dingman is applicable only to hand-delivery of returns arising under the facts present in that case in dingman the taxpayer clearly intended that the returns submitted to the cid be delinquent returns with payments and the irs processed them as such and assessed the taxpayer’s payments those facts are not present in the instant case indeed petitioner continues to maintain that seaview timely filed it sec_2001 return dingman did not create a blanket rule that a taxpayer can file a return by whatever method he chooses nor did it create an additional place for taxpayers to file returns beyond the places specifically designated in the code or the regulations seaview sent what purported to be copies of its return to places not designated in the code or regulations therefore seaview did not file its return when it faxed a purported copy to agent johnson and it did not file its return when it mailed a purported copy to respondent’s counsel ii whether the forms seaview purported to file constitute returns our conclusion that seaview failed to file its return at the proper place for filing is enough to hold that respondent timely issued the fpaa however as an alternative ground we will also look at whether the documents seaview submitted even constitute returns a document must satisfy four elements to trigger the running of the period of limitations on assessment the document must contain sufficient data to calculate the taxpayer’s liability purport to be a return be an honest and reasonable attempt to satisfy the requirements of the revenue laws and be executed under the penalties of perjury 82_tc_766 aff’d 793_f2d_139 6th cir the relevant question in this case is whether the purported copy of the return seaview either faxed to agent johnson in or mailed to respondent’s counsel in purported to be a return in friedman v commissioner tcmemo_2001_207 tax ct memo lexis at aff’d 80_fedappx_285 3d cir a revenue_agent requested from a taxpayer copies of his returns for and the revenue_agent believed that the taxpayer filed returns for those years although the taxpayer had not id at the taxpayer provided copies of the returns to the revenue_agent but did not tell him that he had failed to file the returns id at and the revenue_agent received the returns thinking that they had already been filed id we therefore held in part that the taxpayer had not intended his delivery of the documents to constitute the filing of returns id at the situation in the present case is similar when seaview’s accountant faxed a purported copy of the return to agent johnson in he enclosed a copy of certified mail receipt purporting to show that the return had been previously filed in seaview’s accountant thus led respondent to believe that the return had been previously filed in therefore seaview did not intend to file a return when it faxed a copy to agent johnson seaview has the same problem with respect to the mailing of the purported copy of the return in seaview’s attorney enclosed with the document a cover letter stating that the document was a copy of it sec_2001 form_1065 this indicates that seaview believed it had previously filed its return and thus seaview did not intend to file a return when it mailed a copy to respondent’s counsel in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing an appropriate order will be issued
